Title: To James Madison from Joseph Wheaton, 9 May 1814
From: Wheaton, Joseph
To: Madison, James


        
          Excellent Sir
          Richmond May 9. 1814
        
        I regret the news from Bordeaux contained in the enclosed paper—every Success of the allies in Europe will Militate against us. I hope our preparations will be equal to any pressure.
        The enclosed order of the Adjt. Genl. is the 3d. detachment of troops average about the Same no. Since I came to this post. It is with pleasure I can anounce to you Sir—the most essential benefits have been experienced from the Method which was immediately adopted, after the governor had Signified to me that I must provide for the movements of the troops—as the State declined to furnish the means any longer. Since which not an Article has been impressed or a certificate for Supplies been given to a Single inhabitant, and I trust the Secretary of war will not have cause to complain of the expence. With the homage of My heart I am Excellent Sir faithfully your most Obedt. Servant
        
          Joseph Wheaton A.D.Q.M.G.
        
      